—Appeal by the defendant from a judgment of the County Court, Westchester County (LaCava, J.), rendered September 24, 1998, convicting him of criminal possession of a controlled substance in the third degree and criminal possession of a controlled substance in the fifth degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
The hearing court properly determined that the police officer had reasonable suspicion to stop and detain the defendant for questioning given the police officer’s experience and training, the large number of drug sales in the area, and his view of a hand-to-hand transaction wherein the defendant received money for a small item (see, People v Hollman, 79 NY2d 181, 184-185, 191; People v De Bour, 40 NY2d 210, 223; see also, *255People v Jones, 90 NY2d 835, 836-837; People v McRay, 51 NY2d 594, 605; People v Hoover, 236 AD2d 626, 628).
By voluntarily removing a purse from his waistband and handing it to the police officer when the officer asked “to see” the purse which was already in plain view, the defendant consented, if not explicitly then tacitly, to the police officer’s search of the interior of the purse (see, People v Gonzalez, 222 AD2d 453; People v Mitchell, 211 AD2d 553).
The defendant’s remaining contentions are without merit. Mangano, P. J., Ritter, Goldstein and H. Miller, JJ., concur.